Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 3 and 4, the claims are dependent from now cancelled claim 2.  For the purposes of compact prosecution, claims 3 and 4 will be examined as being dependent from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka et al (US Pub 2010/0261864 A1) in view of Ravishankar et al (US Pub 2007/0007179 A1).
Regarding claim 19, Miyasaka discloses a method for separation of particles from a group of particles, comprising the steps of: supplying an group of particles in an arrangement, wherein the group of particles comprises particles with different properties, the different properties comprising one or more of: material, color, shape and size (paragraph 0036); identify particles in the group of particles that have a specific property (element 110); modify an affinity of the identified particles relative to that affinity of non-identified particles in the group with an affinity modifier (element 130); separate the particles in the group based on their difference in the affinity with a separator (paragraph 0039 and 0040); wherein: the affinity modifier modifies the affinity of the identified particles by applying affinity modifying to the identified particles (paragraph 0038), but Miyasaka does not disclose the affinity modifying particles comprise magnetic powder particles.  Ravishankar teaches as obvious the affinity modifying particles comprise magnetic powder particles (paragraph 0005-0007 and 0069).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Miyasaka’s affinity modifying particles, as taught .
Claims 1, 3-5, 7, 8, 11-14, and 16, are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka/Ravishankar and in further view of Oder et al (US Pub 2003/0132140 A1).
Regarding claim 1, Miyasaka discloses a separation apparatus, comprising:  a layerizer arranged to bring the group of particles in layer (paragraph 0046); an identifier arranged to identify the particles in a group of particles that have a specific property (element 110); an affinity modifier arranged to modify an affinity of the identified particles relative to that affinity of non-identified particles in an group (element 130); a separator arranged to separate the particles in the group based on their difference in the affinity (paragraph 0039 and 0040); wherein: the affinity modifier modifies the affinity of the identified particles by applying affinity modifying particles to the identified particles (paragraph 0038); but Miyasaka does not disclose the affinity modifying particles comprise magnetic powder particles or the group of particles comprises small particles with a diameter size of 1-20 mm.  
Ravishankar teaches as obvious the affinity modifying particles comprise magnetic powder particles (paragraph 0005-0007 and 0069).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Miyasaka’s affinity modifying particles, as taught by Ravishankar, for the purpose of separating impurities from mineral substrates in a magnetic separation process (see Abstract).  
Oder teaches modifying comprises applying affinity modifying particles to the layer of identified particles and the group of particles comprises small particles with a diameter size of 1-20 mm (paragraph 0076).  It would have been obvious at the time of filing to modify Miyasaka to include particles of a certain size, as taught by Oder, for the purpose of separating particles with magnetic particles of a certain size.  
Regarding claim 3, Miyasaka discloses the layerizer provides the particles in the layer with a known, preferably constant, spatial relation in the layer between the identifier and the affinity modifier (see Fig. 1).
Regarding claim 4, Miyasaka discloses the layerizer comprises a conveyor belt surface on which the particles are deposited in a planar layer (element 200).
Regarding claim 5, Miyasaka discloses the identifier is an optical sensor (paragraph 0035).
Regarding claim 7, Miyasaka discloses the affinity modifying particles form a coating surface layer onto the identified particles (paragraph 0038).
Regarding claim 8, Miyasaka discloses the affinity modifying particles are liquid droplets (paragraph 0038).
Regarding claim 11, Miyasaka discloses the affinity modifier comprises a printer head (element 130).
Regarding claim 12, Miyasaka discloses the specific property is a type of material, color, shape and/or size (paragraph 0036).
Regarding claim 13, Miyasaka discloses the separator has a contact surface onto which identified particles are affixed thereon (element 140).
Regarding claim 14, Miyasaka discloses the contact surface is coated with hydrophilic fibrous material (paragraph 0039).
Regarding claim 15, Miyasaka/Ravishankar discloses all the limitations of the claims, but Miyasaka does not disclose the contact surface comprises a magnet or at least is coated with a magnetizable layer.  Oder teaches the contact surface comprises a magnet or at least is coated with a magnetizable layer for the purpose of separating particles with magnetic particles with a magnetic force (paragraph 0020).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Miyasaka/Ravishankar’s contact surface, as taught by Oder, for the purpose of separating particles with magnetic particles with a magnetic force.
Regarding claim 17, Oder further teaches the separator comprises a drum (element 12 and paragraph 0020).  It would have been obvious at the time of filing to modify Miyasaka/Ravishankar to include a drum, as taught by Oder, as a well-known separator structure.
Regarding claim 16, Miyasaka discloses the separator comprises a mechanical pick up device having a contact surface that contacts the group of particles for picking up the identified particles (element 140).
Regarding claim 20, Miyasaka discloses arranging group of particles in a layer using a layerizer (paragraph 0046), but Miyasaka does not disclose modifying comprises applying affinity modifying particles to the layer of identified particles and the group of particles comprises small particles with a diameter size of 1-20 mm.  Oder teaches modifying comprises applying affinity modifying particles to the layer of .  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka/Ravishankar/Oder in view of Kelly (USP 4,848,590).
Regarding claim 10, Miyasaka/Ravishankar/Oder disclose all the limitations of the claims, but Miyasaka/Ravishankar/Oder do not disclose the magnetic powder particles comprise industrial ferrosilicon.  Kelly teaches as obvious the magnetic powder particles comprise industrial ferrosilicon (col. 1, lines 53-57).  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  In the present case, it would have been obvious to use ferrosilicon as a magnetite material for the separation of non-metals via a magnetic separator.

Allowable Subject Matter
Claims 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim, any intervening claims and in view of Terminal Disclaimer.
The following is an examiner’s statement of reasons for allowance:
The closest prior art discloses a separation apparatus comprising an identifier arranged to identify the particles in a group of particles that have a specific property; an affinity modifier arranged to modify an affinity of the identified particles relative to that affinity of non-identified particles in an group. The closest prior art does not disclose or make obvious a separator arranged to separate the particles in the group based on their difference in the affinity; wherein: the affinity modifier modifies the affinity of the identified particles by applying affinity modifying particles to the identified particles; and the affinity modifying particles comprise water droplets to moisturize the identified particles to form a moisture bridge between the identified particles and the separator, or with the powder particles in conjunction with the other structures in claim 1. The closest prior art of Miyasaka teaches forming a similar bridge (see paragraph 0054) but the unidentified liquid has a viscosity outside that of water. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 10/1/2021 have been fully considered but they are not persuasive. 
Double Patenting Rejection
Regarding the double patenting rejection of claims 1-19, the rejection is withdrawn due to a timely filed Terminal Disclaimer.
Rejection under USC 103
Regarding Applicant’s argument,” Firstly, Miyasaka discloses separation of a set of particles that is not suitable for mixing with the magnetic reagent of Ravishankar as disclosed by Ravishankar.  Second, the particle size of Miyasaka is different from that of Ravishankar, for which reason a person having ordinary skill in the art would not simply replace the particles of Miyasaka and would understand that the principles of Ravishankar will not work with the particle size disclosed by Miyasaka.  In particular, applying the cited features of Ravishankar to Miyasaka would result — at best — in mixing the reagent mixture with particles and mixing the particles with the magnetic reagent for several minutes, and then applying such a mixture, because mixing is required according to Ravishankar. Such mixing is opposite to providing particles with a viscous liquid to be separated, as described in the separation method of Miyasaka,” the Examiner disagrees.  The Examiner asserts Miyasaka discloses separation of targeted items from non-targeted items.  Ravishankar teaches as obvious mixing magnetic reagent particles to assist in the separation of targeted and non-targeted particles (paragraphs 0005 and 0006) in order to retrieve desired value particles.  
Regarding Applicant’s argument,” In addition, while Oder has been cited to allegedly teach particles with a small diameter at para. [0076], Applicant submits that one of ordinary skill in the art would not modify Miyasaka/Ravishankar to include particles of such size, as alleged in the Office Action. See Office Action, page 9. Indeed, as noted previously above, both Miyasaka and Ravishankar utilize particles which could not and would not be replaced for one another by a person having ordinary skill in the art, and, further, are not compatible. Similarly, one skilled in the art would not utilize the .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.K./Examiner, Art Unit 3653         

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653